In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00049-CR
     ___________________________

     RUSSELL JAY REGER, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 0579930D


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant Russell Jay Reger attempts to appeal from an April 22, 2021 order,

signed by the Presiding Judge sitting by assignment, denying Reger’s motion to recuse

the trial judge.1 On May 14, 2021, we notified Reger by letter of our concern that we

lack jurisdiction over the appeal because the stand-alone interlocutory order denying

the recusal motion is not appealable. See, e.g., Fineberg v. State, No. 05-20-00163-CR,

2020 WL 2110667, at *4 (Tex. App.—Dallas May 4, 2020, no pet.) (mem. op., not

designated for publication); Mediano v. State, No. 03-20-00176-CR, 2020 WL 1792218,

at *1 (Tex. App.—Austin Apr. 9, 2020, pet. ref’d) (mem. op., not designated for

publication). In the letter, we stated that unless Reger or any party filed a response

showing grounds for continuing the appeal on or before Tuesday, May 25, 2021, the

appeal could be dismissed for want of jurisdiction. See Tex. R. App. P. 44.3. Reger

has filed a response, but the response does not show grounds for continuing the

appeal.

      Appellate courts lack jurisdiction to review interlocutory orders absent express

statutory authorization. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014);

Mediano, 2020 WL 1792218, at *1. No statute authorizes an appeal from a stand-alone

order denying a motion to recuse. Fineberg, 2020 WL 2110667, at *4.

      1
        In 1996, a jury convicted Reger of murder, the trial court sentenced him to life
in prison, and we affirmed his conviction on direct appeal. See Reger v. State, No. 02-
96-00217-CR (Tex. App.—Fort Worth July 31, 1997, pet. ref’d) (not designated for
publication).


                                           2
      Further, Texas Rule of Civil Procedure 18a, which applies in criminal cases,

indicates that interlocutory appeals from orders denying recusal are not allowed. Tex.

R. Civ. P. 18a; DeLeon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004) (orig.

proceeding). Specifically, Rule 18a(j)(1)(A) provides that “[a]n order denying a motion

to recuse may be reviewed only for abuse of discretion on appeal from the final judgment.”

Tex. R. Civ. P. 18a(j)(1)(A) (emphases added); see Green v. State, 374 S.W.3d 434, 446

(Tex. Crim. App. 2012) (dismissing appeal from order denying recusal of trial judge

who determined defendant’s competency to be executed and holding that order

denying recusal could be reviewed only on appeal from final judgment determining

competency). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 24, 2021




                                            3